200 F.2d 561
UNITED STATES of America, Appellant,v.ONE 1950 FORD TWO-DOOR SEDAN AUTOMOBILE, MOTOR NUMBER HOLU 135780, Appellee.
No. 11545.
United States Court of Appeals Sixth Circuit.
December 10, 1952.

Appeal from the United States District Court for the Middle District of Tennessee; Elmer D. Davies, Judge.
Ward Hudgins and Dick L. Johnson, Nashville, Tenn., for appellant.
J. B. Reagan, Jamestown, Tenn., and Kenneth Harwell, Nashville, Tenn., for appellee.
Before ALLEN, MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
This case having been considered on the record, briefs and oral arguments of counsel for respective parties;


2
And the Court being of the opinion that the Findings of Fact of the District Judge are fully supported by the evidence and are not clearly erroneous, and that his Conclusions of Law applicable thereto are not erroneous, Gambino v. United States, 275 U.S. 310, 48 S.Ct. 137, 72 L.Ed. 293; United States v. Butler, 10 Cir., 156 F.2d 897; United States v. Irwin, D.C.W.D.Ark., 86 F.Supp. 362;


3
It is ordered that the judgment of the District Court be and is affirmed.